UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: April 30, 2013 John Hancock Preferred Income Fund II As of 4-30-13 (Unaudited) Shares Value Preferred Securities (a) 136.8% (90.2% of Total Investments) (Cost $611,164,822) Consumer Discretionary 0.1% Media 0.1% Comcast Corp., 5.000% 22,500 578,700 Consumer Staples 3.1% Food & Staples Retailing 3.1% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 160,000 14,950,000 Energy 1.4% Oil, Gas & Consumable Fuels 1.4% Apache Corp., Series D, 6.000% 159,000 6,728,878 Financials 82.0% Capital Markets 8.1% Morgan Stanley Capital Trust III, 6.250% (Z) 272,000 6,908,800 Morgan Stanley Capital Trust IV, 6.250% (Z) 155,000 3,930,800 Morgan Stanley Capital Trust V, 5.750% (Z) 285,000 7,182,000 Morgan Stanley Capital Trust VII, 6.600% 52,400 1,328,340 State Street Corp., 5.250% 62,000 1,579,760 The Goldman Sachs Group, Inc., 6.125% (L) (Z) 655,200 17,552,808 Commercial Banks 20.9% Barclays Bank PLC, Series 3, 7.100% 340,000 8,700,600 Barclays Bank PLC, Series 5, 8.125% 330,000 8,490,900 BB&T Corp., 5.200% 320,000 7,984,000 BB&T Corp., 5.625% (Z) 265,000 6,823,750 HSBC USA, Inc., 6.500% (Z) 50,000 1,286,500 PNC Financial Services Group, Inc., 5.375% 70,000 1,798,300 PNC Financial Services Group, Inc. (6.125% to 05/01/22, then 3 month LIBOR + 4.067%) 145,000 4,161,500 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 480,000 11,073,600 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 329,000 9,077,110 U.S. Bancorp (6.000% to 04/15/17, then 3 month LIBOR + 4.861%) (Z) 200,000 5,612,000 U.S. Bancorp (6.500% to 01/15/22, then 3 month LIBOR + 4.468%) (L) (Z) 570,000 17,077,200 Wells Fargo & Company, 8.000% (L) (Z) 560,000 17,220,000 Consumer Finance 5.5% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (L) (Z) 725,000 18,436,750 SLM Corp., 6.000% (Z) 177,500 4,400,225 SLM Corp., Series A, 6.970% (Z) 64,000 3,195,520 Diversified Financial Services 19.5% Deutsche Bank Capital Funding Trust X, 7.350% 155,722 4,039,429 Deutsche Bank Contingent Capital Trust II, 6.550% (L) (Z) 167,500 4,562,700 Deutsche Bank Contingent Capital Trust III, 7.600% (L) (Z) 392,500 11,107,750 ING Groep NV, 7.050% (L) (Z) 775,700 19,865,677 JPMorgan Chase Capital XXIX, 6.700% (L) (Z) 802,500 21,386,625 Merrill Lynch Preferred Capital Trust III, 7.000% 340,000 8,612,200 Merrill Lynch Preferred Capital Trust IV, 7.120% 180,000 4,575,600 1 John Hancock Preferred Income Fund II As of 4-30-13 (Unaudited) Shares Value Financials (continued) Merrill Lynch Preferred Capital Trust V, 7.280% 250,000 $6,355,000 RBS Capital Funding Trust V, 5.900% (I) 398,000 8,732,120 RBS Capital Funding Trust VII, 6.080% (I) 145,000 3,219,000 Insurance 12.2% Aegon NV, 6.375% (L) (Z) 409,000 10,908,030 Aegon NV, 6.500% 90,000 2,280,600 American Financial Group, Inc., 7.000% (Z) 274,000 7,521,300 MetLife, Inc., Series B, 6.500% (L) (Z) 792,000 20,409,840 Phoenix Companies, Inc., 7.450% 216,500 4,968,675 Prudential Financial, Inc., 5.750% 57,000 1,470,030 Prudential PLC, 6.500% (Z) 103,000 2,678,000 RenaissanceRe Holdings, Ltd., Series C, 6.080% (Z) 32,500 831,350 W.R. Berkley Corp., 5.625% 281,000 7,053,100 Real Estate Investment Trusts 15.7% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 449,400 11,423,748 Duke Realty Corp., Depositary Shares, Series K, 6.500% (L) (Z) 110,000 2,805,000 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 2,795,428 Kimco Realty Corp., 6.000% (L) (Z) 680,000 18,210,400 Public Storage, Inc., 5.200% 250,000 6,332,500 Public Storage, Inc., 5.750% 300,000 7,785,000 Public Storage, Inc., 6.350% 163,000 4,435,230 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 119,800 3,299,292 Public Storage, Inc., Series P, 6.500% 56,000 1,523,200 Senior Housing Properties Trust, 5.625% 312,000 7,956,000 Ventas Realty LP, 5.450% 136,000 3,484,320 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 170,000 4,748,100 Thrifts & Mortgage Finance 0.1% Federal National Mortgage Association, Series S, 8.250% (I) 75,000 343,500 Industrials 0.8% Machinery 0.8% Stanley Black & Decker, Inc., 5.750% 134,700 3,578,979 Telecommunication Services 11.9% Diversified Telecommunication Services 4.6% Qwest Corp., 7.000% 60,000 1,628,400 Qwest Corp., 7.375% (Z) 567,500 15,447,350 Qwest Corp., 7.500% 172,500 4,723,050 Wireless Telecommunication Services 7.3% Telephone & Data Systems, Inc., 6.625% (Z) 161,300 4,087,342 Telephone & Data Systems, Inc., 6.875% 85,000 2,265,250 Telephone & Data Systems, Inc., 7.000% (Z) 283,000 7,626,850 United States Cellular Corp., 6.950% (L) (Z) 772,500 20,571,675 Utilities 37.5% Electric Utilities 27.0% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 39,870 4,048,053 Duke Energy Corp., 5.125% 555,000 14,158,050 Duquesne Light Company, 6.500% (Z) 98,450 4,994,369 Entergy Arkansas, Inc., 5.750% (Z) 66,400 1,763,584 Entergy Louisiana LLC, 5.250% 220,000 5,739,800 2 John Hancock Preferred Income Fund II As of 4-30-13 (Unaudited) Shares Value Utilities (continued) Entergy Louisiana LLC, 5.875% (Z) 186,750 $5,042,250 Entergy Louisiana LLC, 6.000% (Z) 185,000 4,911,750 Entergy Mississippi, Inc., 6.000% 182,025 4,825,483 Entergy Mississippi, Inc., 6.200% 97,500 2,611,050 Entergy Texas, Inc., 7.875% 37,400 1,013,540 FPL Group Capital Trust I, 5.875% (Z) 267,800 6,895,850 Gulf Power Company, 5.750% (L) (Z) 138,300 3,804,633 HECO Capital Trust III, 6.500% (Z) 187,750 4,873,990 NextEra Energy Capital Holdings, Inc., 5.125% 28,000 708,400 NextEra Energy Capital Holdings, Inc., 5.700% (L) (Z) 628,000 16,692,240 NSTAR Electric Company, 4.780% (Z) 15,143 1,535,122 PPL Capital Funding, Inc., 5.900% 643,000 16,718,000 PPL Corp., 9.500% 305,600 17,862,320 SCE Trust I, 5.625% 55,000 1,471,250 SCE Trust II, 5.100% 337,000 8,492,400 Multi-Utilities 10.5% BGE Capital Trust II, 6.200% (Z) 488,000 12,541,600 DTE Energy Company, 5.250% 213,000 5,495,400 DTE Energy Company, 6.500% 220,000 6,118,200 SCANA Corp., 7.700% (Z) 538,900 14,690,414 Xcel Energy, Inc., 7.600% (Z) 448,000 11,334,400 Common Stocks 0.9% (0.6% of Total Investments) (Cost $3,707,405) Energy 0.1% Oil, Gas & Consumable Fuels 0.1% BP PLC, ADR 10,000 436,000 Utilities 0.8% Electric Utilities 0.6% Entergy Corp. 5,000 356,150 FirstEnergy Corp. 50,000 2,330,000 Multi-Utilities 0.2% TECO Energy, Inc. 50,000 956,500 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 1.1% (0.7% of Total Investments) (Cost $5,574,000) Utilities 1.1% Multi-Utilities 1.1% Dominion Resources Capital Trust III (L) (Z) 8.400 01/15/31 $5,000,000 5,362,480 3 John Hancock Preferred Income Fund II As of 4-30-13 (Unaudited) Maturity Rate (%) date Par value Value Corporate Bonds 3.8% (2.5% of Total Investments) (Cost $18,448,617) Energy 1.9% Oil, Gas & Consumable Fuels 1.9% Southern Union Company (L) (P) (Z) 3.292 11/01/66 $10,550,000 9,191,688 Utilities 1.9% Electric Utilities 1.9% Southern California Edison Company (6.250% to 02/01/2022, then 3 month LIBOR + 4.199%) (L) (Q) (Z) 6.250 02/01/22 8,000,000 8,941,616 Short-Term Investments 9.1% (6.0% of Total Investments) (Cost $43,228,000) Repurchase Agreement 9.1% Repurchase Agreement with State Street Corp. dated 4-30-13 at 0.010% to be repurchased at $43,228,012 on 5-1-13, collateralized by $43,875,000 U.S. Treausry Note, 0.625% due 8-31-17 (valued at $44,094,375, including interest) 43,228,000 43,228,000 Total investments (Cost $682,122,844)† 151.7% Other assets and liabilities, net (51.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Reciept LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 4-30-13, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 4-30-13 was $190,752,585. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Credit Facility Agreement. Total collateral value at 4-30-13 was $378,126,770. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $682,237,322. Net unrealized appreciation aggregated $38,632,941, of which $45,933,521 related to appreciated investment securities and $7,300,580 related to depreciated investment securities. 4 John Hancock Preferred Income Fund II As of 4-30-13 (Unaudited) The Fund had the following country concentration as a percentage of total investments on 4-30-13: United States 89.7% Netherlands 4.6% United Kingdom 4.3% Spain 1.3% Bermuda 0.1% 5 John Hancock Preferred Income Fund II As of 4-30-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then the securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Swaps are marked-to-market daily based upon values from third party vendors, which may include a registered commodities exchange, or broker quotations. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where reliable market quotations are not available, are valued at fair value as determined in good faith by the Fund’s Pricing Committee following procedures established by the Board of Trustees, which include price verification procedures. The frequency with which these fair valuation procedures are used cannot be predicted. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. Securities with a marekt value of approximately $52,690,160 at the beginning of the year were transferred from Level 2 to Level 1 during the period since quoted prices in active markets for identical securities became available. The following is a summary of the values by input classification of the Fund’s investments as of April 30, 2013 , by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 04/30/13 Price Inputs Inputs Preferred Securities Consumer Discretionary $578,700 $578,700 — — Consumer Staples 14,950,000 — $14,950,000 — Energy 6,728,878 6,728,878 — — Financials 389,539,207 379,001,787 10,537,420 — Industrials 3,578,979 3,578,979 — — Telecommunication Services 56,349,917 56,349,917 — — Utilities 178,342,148 156,040,973 22,301,175 — Common Stocks Energy 436,000 436,000 — — Utilities 3,642,650 3,642,650 — — Capital Preferred Securities Utilities 5,362,480 — 5,362,480 — Corporate Bonds Energy 9,191,688 — 9,191,688 — 6 John Hancock Preferred Income Fund II As of 4-30-13 (Unaudited) Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 04/30/13 Price Inputs Inputs Utilities $8,941,616 — $8,941,616 — Short-Term Investments 43,228,000 — 43,228,000 — Total Investments in Securities — Other Financial Instruments Interest Rate Swaps — — Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Real estate investment trusts. The Fund may invest in real estate investment trusts (REITs) and, as a result, will estimate the components of distributions from these securities. Such estimates are revised when actual components of distributions are known. Distributions from REITs received in excess of income may be recorded as a reduction of cost of investments and/or as a realized gain. Interest rate swaps. Interest rate swaps represent an agreement between a Fund and counterparty to exchange cash flows based on the difference between two interest rates applied to a notional amount. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net interest receivable or payable under the swap contracts at specified, future intervals. Swaps are marked-to-market daily based upon values from third party vendors or broker quotations, and the change in value is recorded as unrealized appreciation/depreciation of swap contracts. A termination payment by the counterparty or the Fund is recorded as realized gain or loss, as well as the net periodic payments received or paid by the Fund. During the period ended April 30, 2013, the Fund used interest rate swaps in anticipation of rising interest rates. The following table summarizes the interest rate swap contracts held as of April 30, 2013. USD Notional Payments Made by Payments Received Maturity Counterparty Amount Fund by Fund Date Market Value Morgan Stanley Capital Services $56,000,000 Fixed 1.4625% 3 Month LIBOR (a) Aug 2016 ($1,918,617) Morgan Stanley Capital Services 56,000,000 Fixed 0.8750% 3 Month LIBOR (a) Jul 2017 (639,035) (a) At 4-30-13, the 3-month LIBOR rate was 0.27310% For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 7 ITEM 1. SCHEDULE OF INVESTMENTS ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund II By: /s/ Hugh McHaffie Hugh McHaffie President Date: June 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: June 26, 2013 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 26, 2013
